UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1562


In re: ELIZABETH H. COOMES, a/k/a Elizabeth Haring Coomes, d/b/a Old Town
Insurance & Financial,

                    Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Elizabeth Haring Coomes, Petitioner Pro Se. Marcelo Ramiro Michel, OFFICE OF THE
CHAPTER 13 TRUSTEE, Alexandria, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elizabeth Haring Coomes petitions for a writ of mandamus seeking an order

directing the bankruptcy court to vacate its order barring Coomes from filing further

pleadings in the underlying bankruptcy proceeding. We conclude that Coomes is not

entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018). Moreover, mandamus may not be used as a substitute

for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Coomes is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus. We also deny Coomes’ motion for a stay

pending mandamus as well as all other pending motions in this case. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2